 1

 2

 3

 4

 5                   IN THE UNITED STATES DISTRICT COURT
 6                FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8 UNITED STATES OF AMERICA,                     CASE NO.: 1:16-cr-00069 LHR-SKO
 9                         Plaintiff,            ORDER TO SEAL EXHIBITS B & C
10                                               AND REDACT EXHIBIT D TO
        v.                                       SUPPLEMENTAL MOTION FOR
11                                               COMPASSIONATE RELEASE
12 JAMES YORK,

13                         Defendant.
14

15

16

17           GOOD CAUSE APPEARING, Petitioner James York’s request to seal Exhibits B & C

18 and redact Exhibit D attached to his Supplemental Motion for Compassionate Release is

19 GRANTED. (Clerk may destroy chambers copy if denied.)

20

21           SIGNED on May 18, 2021, at Houston, Texas.

22
                                              _______________________________________
23                                                         Lee H. Rosenthal
24                                                  Chief United States District Judge

25

26

27

28
